Per Curiam.
This is an original proceeding submitted to this court upon the respondent’s voluntary surrender of his license to practice law. Respondent, James G. Sharp, voluntarily surrenders his license and consents to the entry of a disciplinary order against him.
Upon a review of the record in this action, and based on the respondent’s voluntary surrender of his license and his consent to the entry of an order of disbarment against him, we order that the respondent, James G. Sharp, be, and hereby is, disbarred, effective immediately.
J UDGMENT OF DISBARMENT.
White, J., not participating.